         Case 1:18-cv-08250-JSR Document 93 Filed 01/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WINKLEVOSS CAPITAL FUND, LLC,                               Case No. 18-cv-8250 (JSR)

                     Plaintiff,

        v.                                                   NOTICE OF MOTION TO
                                                             QUASH
 CHARLES SHREM,

                     Defendant.


       PLEASE TAKE NOTICE that Plaintiff Winklevoss Capital Fund, LLC, and non-parties

Winklevoss Capital Management, LLC, Winklevoss Bitcoin Trust, Gemini Trust Company,

LLC, Cameron Winklevoss and Tyler Winklevoss, by and through their undersigned counsel,

Meade Firm p.c., respectfully request and order quashing seven subpoenas served by Defendant

Charlie Shrem on Matthew Gruchevsky, Silicon Valley Bank, Silvergate Bank, Chase Bank,

Metropolitan Bank Holding Corp., Signature Securities Group Corporation, and Deutsche Bank

Trust Corporation.

       This motion to quash is brought on the basis of the reasons stated in the accompanying

memorandum of law in support of motion to quash, the declaration of Cameron Winklevoss and

the declaration of Sam Ferguson, with supporting exhibits.

       On January 22, 2019, the parties and the non-parties held a telephonic conference with

the Court. The Court subsequently ordered Plaintiff Winklevoss Capital Fund, LLC, and non-

parties Winklevoss Capital Management, LLC, Winklevoss Bitcoin Trust, Gemini Trust

Company, LLC, Cameron Winklevoss and Tyler Winklevoss to file their Motion to Quash by

midnight on January 24. The Court further ordered Defendant to file an opposition to the Motion

to Quash by midnight on January 29.
          Case 1:18-cv-08250-JSR Document 93 Filed 01/24/19 Page 2 of 2



       WHEREFORE, Plaintiff Winklevoss Capital Fund, LLC, and non-parties Winklevoss

Capital Management, LLC, Winklevoss Bitcoin Trust, Gemini Trust Company, LLC, Cameron

Winklevoss and Tyler Winklevoss respectfully request this Court enter an order quashing

Shrem’s subpoenas on the basis that the information sought is irrelevant, overbroad and

unnecessarily invades the financial privacy interests of the moving parties. The movants request

such other and further relief as the Court deems just and proper.


DATED: January 24, 2019                 Respectfully submitted,


                                        By:     /s/ Tyler Meade

                                        Tyler Meade
                                        THE MEADE FIRM p.c.
                                        12 Funston Ave., Suite A
                                        San Francisco, CA 94129
                                        Telephone: (415) 724-9600
                                        tyler@meadefirm.com
                                        Attorney for Plaintiff and Movants
